IN THE UNITED STATES DISTRICT CGURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA`
CHARLOTTE DIVISION

CRIMINAL NO.: 32 l7crl34-FDW

 

UNITED STATES OF AMERICA )

) CoNsENT oRDER AND t;§:

v. ) JUDGMENT OF FORFEITURE j

) PENDING RULE 32.2(¢)(2)

(57) THoMAs oLIvER )
a/k/a “T.o” )
a/k/a/ “Rex” )
7 a/k/a “Mr. Trippbadd” )

 

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuant to 18 U.S.C. §§
l963(a) and 924(d), provided, however, that forfeiture of specific assets is subject to any and all
third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

¢ One Tangfoglio, model Titan, .22 caliber pistol bearing serial number
M143928 and ammunition. '

2. The United States l\/[arshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture

 

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest

5 . Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall

become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property acquired
or maintained in violation of 18 U.S.C. § 1962, property affording a source of influence over a
racketeering enterprise in violation‘of Section 1962, proceeds of racketeering in violation of
Section 1962, and/or one or more firearms involved in a criminal violation, and are therefore
subject to forfeiture pursuant to 18 U.S.C. §§ 1963(a) and/or 924(d). The Defendant hereby waives
the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment against Defendant. If the Defendant has previously submitted a claim in
response to an administrative forfeiture proceeding regarding any of this property, Defendant
hereby withdraws that claim. If Defendant has not previously submitted such a claim, Defendant
hereby waives all right to do so. As to any firearms listed above and/or in the charging instrument,
Defendant consents to destruction by federal, state, or local law enforcement authorities upon such
legal process as they, in their sole discretion deem to legally sufficient, and waives any and all
right to further notice of such process or such destruction.

 

 

R. ANDREW MURRAY
UNI D STATES ATTORNEY

Q/J¢Q\ //lw@¢%

DREW L lmlGHroN THoMAs oLIvER ¢~

W Trial Attorney Defendant
MATTHEW T. WARREN

Assistant United States Attorney

   
   

JAM];IS sTEPHENs ,
Attomeys for Defendant

/.
Signed this the { C) day of April, 2019.

/? § [%vm

HON. DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE

 

 

